DETAILED ACTION
Status of the Claims
1.	Claims 1-15 are pending.
Interview
2.	Examiner tried to reach attorney, Matthew S. Lowe at the provided number in their response dated 5/13/2011 to resolve the following 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection but was not able to.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the scanning voltammetry scan" and “the scan” in lines 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the voltammetry scan" and “the scan” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the oxide reduction peak” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the oxide formation peak” and "the oxide reduction peak” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the oxide formation peak” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the scanning voltammetry scan" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first scanning voltammetry scan" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the oxide formation peak” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation of “voltammetry is performed on a diagnostic micro-electrode of the electrochemical sensor”. Examiner is not clear with the difference between diagnostic micro-electrode and diagnostic electrode as recited in claim 1. The limitations of claim 8 does not further limit claim 1 limitations from which the claim 8 depends. 

Allowable Subject Matter
Claims 1 and 9 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796